Citation Nr: 0709820	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  03-20 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of cancer of the larynx, currently evaluated as 60 
percent disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran has active military service from February 1964 to 
February 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision 

In July 2006, the Court of Appeals for Veterans Claims 
remanded the veteran's claim to the Board for consideration 
of whether the veteran warranted an extraschedular rating for 
the residuals of the veteran's cancer of the larynx. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The veteran who is also service connected for diabetes 
mellitus, and has recovered from colon cancer, has asserted 
that he is entitled to an extraschedular rating for the 
residuals of cancer of the larynx.  The veteran contends that 
his condition would render the "average person" unable to 
work (although he was still working at that time he submitted 
his statement).  In August 2001, the veteran's private 
doctor, Dr. Netterville, indicated that the veteran was 
having difficulty at work due to the requirement for 
considerable amounts of walking and climbing of hills.  In 
September 2002, Dr. Netterville opined that the veteran was 
permanently and totally unemployable due to the residual 
effects of his throat surgery.  He listed 13 symptoms he 
attributed to the veteran's surgery and cancer: loss of 3/4 of 
the veteran's voice box (causing him to speak in a whisper), 
shortness of breath and great difficulty breathing, throat 
cramping, pain after eating, difficulty swallowing, daily 
coughing spells, 75 percent loss of energy, falls asleep when 
sitting to rest, gets sleepy when driving, memory 
loss/depression, anxiety, agoraphobia, and insomnia.  
Nevertheless, in August 2002, Dr. Netterville indicated that 
the veteran was "breathing amazingly well" and noted that 
he continued to have slow improvement in his voice over time; 
and, a VA examiner in December 2002 indicated that while the 
veteran's laryngeal airway was slightly reduced, it was 
adequate for easy breathing while at rest.

Since Dr. Netterville did indicate that the veteran was 
permanently and totally unemployable due to the residual 
effects of his throat surgery, a remand for referral to the 
Director of Compensation and Pension is appropriate for 
consideration of an extraschedular rating.

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit the veteran's 
claim to the Director of Compensation and 
Pension Service pursuant to the provisions 
of 38 C.F.R. § 3.321(b) (2006) for 
consideration of whether an extraschedular 
rating is warranted in the case of 
residuals of cancer of the larynx. 

2.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




